Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 1 of 16 PAGEID #: 876




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


KEVIN D. HARDWICK,                               )
                                                 )
              Plaintiff,                         )        Civil Action No. 2:18-cv-1185
                                                 )
v.                                               )        Judge Sargus
                                                 )
3M COMPANY, et al.,                              )        Magistrate Judge Deavers
                                                 )
              Defendants.                        )
                                                 )

     DEFENDANTS ARCHROMA MANAGEMENT LLC’S AND DAIKIN INDUSTRIES,
        LTD.’S MOTION TO RECONDIER DENIAL OF MOTIONS TO DISMISS
                   FOR LACK OF PERSONAL JURISDICTION

        Defendants Archroma Management LLC (“AMLLC”) and Daikin Industries, Ltd.

(“DIL”) respectfully submit this Motion to Reconsider the Court’s denial (Doc. #128) of each

foreign company’s Motion to Dismiss for Lack of Personal Jurisdiction (Doc. #69, #82). A

supporting memorandum is attached.



Dated: October 28, 2019
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 2 of 16 PAGEID #: 877




                                            Respectfully submitted,


 /s/ Theodore M. Grossman                     /s/ Eric P. Gotting
 Theodore M. Grossman (0037591)               Eric P. Gotting
 (Trial Attorney)                             Admitted Pro Hac Vice
 Jones Day                                    Keller and Heckman LLP
 250 Vesey Street                             1001 G Street NW, Suite 500 West
 New York, NY 10281                           Washington, D.C. 20001
 Phone: (212) 326-3939                        Phone: (202) 434-4100
 Facsimile: (212) 755-7306                    Facsimile: (202) 434-4646
 tgrossman@jonesday.com                       gotting@khlaw.com


 James R. Saywell (0092174)                   Ronald S. Kopp (0004950) (Trial Attorney)
 Jones Day                                    Jessica A. Lopez (0090508)
 North Point                                  Roetzel & Andress
 901 Lakeside Avenue East                     222 South Main Street, Suite 400
 Cleveland, Ohio 44114-1190                   Akron, OH 44308
 Phone: (216) 586-3939                        Phone: (330) 849-6644
 Facsimile: (216) 579-0212                    Facsimile: (330) 376-4577
 jsaywell@jonesday.com                        rkopp@ralaw.com
                                              jlopez@ralaw.com

 Counsel for Daikin Industries, Ltd.          Counsel for Archroma Management LLC




                                        2
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 3 of 16 PAGEID #: 878




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KEVIN D. HARDWICK,                                   )
                                                     )
               Plaintiff,                            )         Civil Action No. 2:18-cv-1185
                                                     )
v.                                                   )         Judge Sargus
                                                     )
3M COMPANY, et al.,                                  )         Magistrate Judge Deavers
                                                     )
               Defendants.                           )
                                                     )

  MEMORANDUM IN SUPPORT OF DEFENDANTS ARCHROMA MANAGEMENT
 LLC’S AND DAIKIN INDUSTRIES, LTD.’S MOTION TO RECONDIER DENIAL OF
       MOTIONS TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       Defendants Archroma Management LLC (“AMLLC”) and Daikin Industries, Ltd.

(“DIL”) respectfully submit this Motion to Reconsider the Court’s denial of each foreign

company’s Motion to Dismiss for Lack of Personal Jurisdiction.

       On September 30, 2019, this Court issued an Opinion and Order (“Order”) (Doc. #128)

finding that Plaintiff Kevin Hardwick had, at least at this point in the litigation, established

personal jurisdiction over AMLLC and DIL. This Court denied the companies’ Fed. R. Civ. P.

12(b)(2) motions to dismiss (Docs. #69, #82), citing three narrow grounds: (i) AMLLC and DIL

failed to deny jurisdictional allegations going back the entire 40 years that Mr. Hardwick alleges

he was exposed to per- and polyfluoroalkyl substances (collectively “PFAS”); (ii) Plaintiff’s

allegations in the Amended Complaint, even if controverted by AMLLC and DIL in sworn

affidavits, were sufficient standing alone to establish a prima facie case of personal jurisdiction;

and (iii) the defendants subjected themselves to jurisdiction in Ohio because they placed PFAS

materials into the stream of commerce (or as Plaintiff put it, “released it into the world”).
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 4 of 16 PAGEID #: 879




       With greatest respect, however, none of those grounds supports jurisdiction. First, each

company has expressly denied engaging in any activities over the past 40 years that might give

rise to personal jurisdiction. Second, the Court misapplied Sixth Circuit law governing how Rule

12(b)(2) motions must be considered; controlling precedent prohibits a plaintiff from relying

solely on unsworn pleadings when faced with declarations filed by the defendant that controvert

jurisdictional allegations. Third, the Court erroneously concluded, again contrary to clear Sixth

Circuit law, that simply placing a product into the stream of commerce, in the absence of any

additional contacts with the forum state, permits the exercise of personal jurisdiction.

       Accordingly, AMLLC and DIL respectfully request that this Court reconsider its Order

and grant their Rule 12(b)(2) motions to dismiss.

                                        BACKGROUND

       Plaintiff brings a national class action against AMLLC and DIL, as well as other

corporate defendants, alleging that he was exposed to products containing PFAS substances that

were, among other things, produced and sold by these companies. Am. Compl. at ⁋ 1. He

maintains that while working as a firefighter he was exposed to PFAS through the use of

firefighting foams and equipment/gear coated with PFAS materials. Am. Compl. at ⁋ 4. The

Amended Complaint also asks the Court to certify a nationwide class of individuals who have

detectable levels of PFAS compounds in their blood serum. Am. Compl. at 31.

       Mr. Hardwick does not have much to say, however, as to AMLLC and DIL specifically.

He alleges that AMLLC is a Swiss company with its principal place of business in Reinach,

Switzerland. Am. Compl. at ⁋ 11. He claims that DIL is a Japanese corporation with its

headquarters located in Osaka, Japan. Am. Compl. at ⁋ 21. As to both companies, Mr.

Hardwick generally maintains that they conduct business throughout the United States, including



                                                 2
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 5 of 16 PAGEID #: 880




Ohio. Am. Compl. at ⁋⁋ 11, 21. Then, in boilerplate fashion, he alleges that AMLLC and DIL

“marketed, developed, manufactured, distributed, released, trained users, produced instructional

materials, sold, and/or otherwise handled and/or used PFAS that are the subject of this

Complaint, including in Ohio and this District.” Am. Compl. at ⁋⁋ 12, 22. But the Amended

Complaint fails to offer any specific facts showing that either company engaged in such

activities. Instead, he asserts in summary fashion that all defendants collectively placed PFAS

into the stream of commerce and otherwise engaged in acts or omissions that resulted in elevated

PFAS levels in the blood stream of Plaintiff and others.

       In response, AMLLC and DIL filed motions to dismiss for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2). As relevant to the instant motion, each company submitted

an affidavit controverting Mr. Hardwick’s jurisdictional allegations in the Amended Complaint

and establishing that neither defendant has had any contacts with the State of Ohio sufficient to

establish personal jurisdiction in this Court. Importantly, AMLLC expressly stated that it was

only founded in 2013 and that the company, in fact, has never designed or manufactured any

PFAS products, whether for Ohio consumers or any other market. Furrer Decl. at ⁋⁋ 3, 8 (Doc.

#69-1). Similarly, DIL stated that it does not distribute or sell PFAS-containing products in Ohio

(Oda Decl. at ⁋⁋ 9, 13) (Doc. #82-1), and in a supplemental affidavit has made clear that it has

not engaged in any activities that might result in the exercise of personal jurisdiction over any of

the last 40 years (Oda Second Decl. at ⁋⁋ 6-18) (Ex. A).

       In the Order, however, this Court denied the motions to dismiss submitted by AMLLC

and DIL. After recognizing that both companies had supported their motions with affidavits

factually challenging the allegations in the Amended Complaint, the Court made a “threshold

determination” that personal jurisdiction exists as to AMLLC and DIL.



                                                 3
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 6 of 16 PAGEID #: 881




       First, the Court stated that the affidavits failed to deny that the companies or their

predecessors had “engaged in any of the activities alleged in the Amended Complaint during the

40 years that Mr. Hardwick alleges he was subjected to their PFAS in Ohio.” Order at 33-34; see

also id. at 34 (“Additionally, the Court notes that these declarations do not factually challenge

Plaintiff’s allegations that these Defendants’ contacts with Ohio led to his exposure to PFAS in

Ohio over the last 40 years.”).1 The Court then said that even if AMLLC and Daikin had

challenged all conduct alleged by Plaintiff, it was “not permitted to ‘weigh the controverting

assertions of the party seeking dismissal.’” Order at 34 (citing CompuServe, Inc. v. Patterson, 89

F.3d 1257, 1262 (6th Cir. 1996)). According to the Court, it was enough to rely on allegations

set forth in the Amended Complaint, notwithstanding the fact that Mr. Hardwick did not submit

any affidavit or other evidence in response to the companies’ declarations. Id. at 34-35.

       Second, the Court pointed to a single allegation – one that does not appear in the

Amended Complaint but rather as an unsworn statement in opposing counsel’s opposition brief –

that the Court believes also establishes personal jurisdiction. That allegation states:

       [T]he Defendants manufactured PFAS and released it into the world – no one else
       is responsible for the PFAS existing and spreading across the world because it is
       not naturally occurring and only Defendants manufacture it; PFAS contamination
       exists in Ohio; PFAS contamination exists in Mr. Hardwick. There is no other
       plausible explanation for how Mr. Hardwick and his class members have become
       contaminated by PFAS except by the actions of these Defendants.

Order at 34 (citing Pl’s Mem. In Opp. at 36-37) (Doc. #94).

                                   STANDARD OF REVIEW

       It is well-recognized that “[d]istrict courts have inherent power to reconsider

interlocutory orders and reopen any part of a case before entry of a final judgment.” Mallory v.



1
 We note that Plaintiff did not make any allegations or submit any evidence regarding
predecessor liability, if any, that would require a response from the defendants.
                                                  4
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 7 of 16 PAGEID #: 882




Eyrich, 922 F.2d 1273, 1282 (6th Cir. 1991) (citation omitted); see also Harrington v. Ohio

Wesleyan Univ., 2008 U.S. Dist. LEXIS 3411, at *2-3 (S.D. Ohio 2008) (“District courts have

authority both under common law and Federal Rule of Civil Procedure 54(b) to reconsider

interlocutory orders and to reopen any part of a case before entry of final judgment.”) (quoting

Rodriguez v. Tenn. Laborers Health & Welfare Fund, 2004 U.S. App. LEXIS 2067, at *26 (6th

Cir. 2004)). Indeed, a “district court may modify, or even rescind, such interlocutory orders.”

Mallory, 922 F.2d at 1282; see also Leelanau Wine Cellers Ltd. v. Black & Red, Inc., 2004 U.S.

App. LEXIS 27207, at *8 (6th Cir. 2004) (citation omitted); Brown v. Voorhies, 2011 U.S. Dist.

LEXIS 127416, at *2 (S.D. Ohio 2011) (citing Rodriguez).

       “Traditionally, courts will find justification for reconsidering interlocutory orders when

there is (1) an intervening change of controlling law; (2) new evidence available; or (3) a need to

correct a clear error or prevent manifest injustice.” Rodriguez, 2004 U.S. App. LEXIS 2067, at

*26-27 (citation omitted); see Clark v. Spahr, 2008 U.S. Dist. LEXIS 57744, at *2-3 (S.D. Ohio

2008) (citing Rodriguez). As discussed below, the third factor is implicated here with regard to:

(i) AMLLC’s and DIL’s controverting affidavits; (ii) the Sixth Circuit’s well-established

procedure for evaluating personal jurisdiction motions when the defendant (but not the plaintiff)

submits a sworn affidavit or evidence regarding jurisdictional facts; and (iii) the Sixth Circuit’s

treatment of jurisdictional claims based on mere stream of commerce allegations.

                                          ARGUMENT

I.    Sixth Circuit Precedent Prohibits Plaintiff From Establishing Personal Jurisdiction
      Based On Mere Unsworn Pleadings Or Counsel’s Statements When Faced With
      Defendants’ Contravening Affidavits

       The Court began by citing two impediments to dismissal, one factual and one legal: First

the Court held that the defendants did not in fact challenge Hardwick’s jurisdiction-related



                                                  5
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 8 of 16 PAGEID #: 883




allegations. And second it held that even if the defendants did, Hardwick’s allegations legally

sufficed at this stage of the case. Respectfully, this Court should reconsider each holding.

       As a factual matter, the moving defendants do squarely and unequivocally “challenge

Plaintiffs’ allegations that these Defendants’ contacts with Ohio led to his exposure to PFAS in

Ohio over the last 40 years.” Order at 34. These defendants had no contacts whatsoever with

Ohio that could have possibly led to anyone’s PFAS exposure in this State. When it comes to

DIL, Mr. Yoshiro Oda has prepared a supplemental affidavit declaring under penalty of perjury

that, “[a]t least for the past 40 years,” the company has not done anything that Mr. Hardwick

alleges it has done with respect to PFAS in Ohio – it did not manufacture the substances here,

did not ship them here, did not use them here, and so on. Oda Second Decl. ¶¶ 6-18 (a signature

page will be forwarded to the Court promptly). And when it comes to Archroma, Mr. Marcos

Furrer stated that the company was not even formed until 2013, thus making it clear that it could

have not engaged in any alleged activities prior to that date. Furrer Decl. at ¶ 3.

       That leaves only this Court’s legal holding that, “even if the declarations did factually

challenge” Hardwick’s jurisdictional allegations, “the Court is not permitted to ‘weigh the

controverting assertions of the party seeking dismissal.’” Order at 34 (quoting CompuServe, Inc.

v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996)). This Court held, in other words, that

Hardwick’s allegations from his Amended Complaint (and restated in his brief) neutralized the

moving defendants’ sworn declarations, at least at this stage of the case. Order at 34-35.

       That holding, however, is erroneous, and clearly so. The Sixth Circuit has held – indeed

in an opinion issued just days before this Court’s opinion denying the Rule 12(b)(2) motions –

that when a defendant “submit[s] affirmative evidence showing that the court lacked jurisdiction

over [it], mere allegations of jurisdiction are not enough.” Parker v. Winwood, 938 F.3d 833,



                                                  6
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 9 of 16 PAGEID #: 884




839-40 (6th Cir. 2019). A defendant’s “submission of affidavits shift[s] [the plaintiff]’s burden

of proof”; the plaintiff “c[an]not rely on [his] complaint” but must instead “by affidavit or

otherwise[] set forth specific facts showing that the court had jurisdiction.” NTCH-W. Tenn, Inc.

v. ZTE Corp., 761 F. App’x 485, 487 (6th Cir. 2019).

       This is longstanding and well-established precedent. As early as 1974, the Sixth Circuit

held that “[w]here a motion to . . . dismiss is filed, supported by affidavits, the non-moving party

may not rest upon allegations or denials in his pleadings but his response by affidavit or

otherwise must set forth specific facts showing that the court has jurisdiction. In this respect the

rule is similar to a motion for summary judgment.” Weller v. Cromwell Oil Co., 504 F.2d 927,

929-30 (6th Cir. 1974). The Sixth Circuit has followed this binding precedent many times in the

intervening 45 years. See, e.g., Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991);

Flake v. Schrader-Bridgeport Int’l, Inc., 538 F. App’x 604, 616–17 (6th Cir. 2013); See, Inc. v.

Imago Eyewear Pty, Ltd., 167 F. App’x 518, 523 (6th Cir. 2006). Your Honor, too, has recited

this rule. “If the defendant supports its Rule 12(b)(2) motion to dismiss by affidavit,” the

“plaintiff by affidavit or otherwise must set forth specific facts showing that the court has

jurisdiction.” Kinda Wood USA, LLC v. MGV Enterprises LLC, 2008 WL 4425528, at *3 (S.D.

Ohio Sept. 30, 2008) (quotation marks omitted).

       The upshot of this binding rule is this: when the defendants submit a declaration refuting

the plaintiff’s allegations on personal jurisdiction – as they did here – the plaintiff cannot rest on

the allegations from his complaint but must instead put forth evidence showing “specific facts”

on personal jurisdiction, just as a plaintiff would on “a motion for summary judgment.” Weller,

504 F.2d at 929–30.




                                                  7
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 10 of 16 PAGEID #: 885




         The case this Court cited in response, CompuServe, did not somehow implicitly overrule

 all of this binding case law, as this Court seemed to suggest. CompuServe held only that, when

 there is competing evidence on jurisdiction, “the Court is not permitted to ‘weigh the

 controverting assertions of the party seeking dismissal.’” Order at 34 (quoting CompuServe, 89

 F.3d at 1262); see also, e.g., Air Prod. & Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549

 (6th Cir. 2007) (“the pleadings and affidavits submitted must be viewed in a light most favorable

 to the plaintiff” (emphasis added)). But that does not change Weller’s seminal holding,

 reaffirmed by many Sixth Circuit cases after CompuServe, that when the defendant submits a

 declaration or some other affirmative evidence, “mere allegations of jurisdiction are not enough.”

 Parker, 938 F.3d at 839-40. Indeed, CompuServe itself limited its rule to the “procedural

 posture” presented there – where both parties had submitted affidavits. See 89 F.3d at 1262; see

 also CompuServe, Appellant’s Br. at *1-2, 1995 WL 17846043 (citing plaintiff’s affidavits).

         Nor does stray language in CompuServe or cases like it implicitly overrule the Sixth

 Circuit’s 45-year-old rule that a plaintiff must come forward with evidence in the face of a

 defendant’s jurisdiction-refuting declaration. It is true that a defendant cannot “regularly avoid[]

 personal jurisdiction simply by filing an affidavit denying all jurisdictional facts.” CompuServe,

 89 F.3d at 1262. And that is why a court may not “weigh the controverting assertions” in such

 an affidavit against the plaintiff’s evidence of jurisdiction; at this stage of the case, the court

 should instead accept the plaintiff’s evidence. Id. But that standard assumes that the plaintiff

 has actually offered evidence to weigh against the defendant’s declaration. If the plaintiff has

 not – if, that is, the plaintiff rests on the “bald written allegation[s] of jurisdictional facts” – there

 is no evidence against which to “weigh.” Serras v. First Tennessee Bank Nat. Ass’n, 875 F.2d

 1212, 1214 (6th Cir. 1989).



                                                     8
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 11 of 16 PAGEID #: 886




        The plaintiff’s burden after the defendant submits evidence thus “quite properly

 increases”: “[H]e must now establish that jurisdiction exists by the same standard that would

 obtain if the matter were deferred to trial: the preponderance of the evidence.” Id. (emphasis

 added). The plaintiff, of course, cannot meet that standard with no evidence at all. And that is

 precisely what Hardwick has – no evidence, only the “written allegation[s] of jurisdictional

 facts,” id. – “not enough” to show personal jurisdiction over these defendants under binding

 Sixth Circuit law. Parker, 938 F.3d at 839–40.

        This Court at one point seemed to suggest that Hardwick did “otherwise set forth” facts

 sufficient to neutralize the moving defendants’ declarations – by restating the allegations from

 his Amended Complaint in his opposition brief. Order at 34. But that impermissibly relies only

 on the allegations in the pleadings, and thus is not the kind of evidence this Court can credit

 against the moving defendants’ declarations. See ZTE Corp., 761 F. App’x at 487. An assertion

 in an opposition brief does not even rise to the level of an allegation in a complaint. Johnson v.

 Metro. Gov’t of Nashville & Davidson Cty., 502 F. App’x 523, 541-42 (6th Cir. 2012) (citing

 Moore’s Federal Practice § 12.34). Far less, then, can it count as the evidence sufficient to rebut

 a sworn declaration. See, e.g., Tyson v. Sterling Rental, Inc., 836 F.3d 571, 583 (6th Cir. 2016)

 (“unsubstantiated assertions are not evidence”); Duha v. Agrium, Inc., 448 F.3d 867, 879 (6th

 Cir. 2006) (“[a]rguments in parties’ briefs are not evidence”). To the extent this Court held that

 Hardwick had met the Weller requirement by “otherwise” “set[ting] forth” facts in his opposition

 brief, therefore, that ruling, too, would be clearly erroneous. Order at 34. Indeed, Weller itself

 compares its rule to “the rule [for] a motion for summary judgment,” 504 F.2d at 930, and a

 statement in a brief cannot possibly create a genuine dispute of material fact, see, e.g., EEOC v.

 Ford Motor Co., 782 F.3d 753, 760–61 (6th Cir. 2015) (en banc).



                                                  9
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 12 of 16 PAGEID #: 887




         Under this binding authority, this Court must credit the moving defendants’ unrebutted

 sworn declarations and dismiss these defendants on that basis. These defendants have submitted

 “affirmative evidence showing that the court lack[s] jurisdiction over [them],” meaning that –

 under Sixth Circuit case law (including from a month ago) – Hardwick’s “mere allegations of

 jurisdiction are not enough.” Parker, 938 F.3d at 839–40. Based on this clear precedent, this

 Court should reconsider its holding that the Plaintiff’s allegations, restated in his brief, suffice to

 show personal jurisdiction over these defendants. Respectfully, they do not, and cannot.

 II.     The Sixth Circuit Has Adopted The “Stream of Commerce Plus” Approach, Which
         Prevents This Court From Exercising Personal Jurisdiction Where The Defendant
         Has Done Nothing More Than Introduce A Product Into The U.S. Marketplace

         After noting that Plaintiff had failed to submit an affidavit in response to the Rule

 12(b)(2) motions to dismiss, this Court nevertheless pointed out that Mr. Hardwick’s counsel, in

 their opposition brief, had argued that the “Defendants manufactured PFAS and released it into

 the world.” Order at 34 (quoting Pl’s Mem. In Opp. at 36-37). Counsel went on to say that only

 the defendants in this case produced PFAS materials and were therefore responsible for

 “spreading [the substances] across the world,” including Ohio. Id. This falls well short of any

 factual basis required to exercise personal jurisdiction.

         Even if counsel’s “allegation” could be appropriately considered by this Court (which, as

 discussed above, it cannot), the Sixth Circuit has made clear that simply alleging the defendant

 placed a product into the stream of commerce, without showing a specific intent to serve the

 forum’s market, is insufficient. In Bridgeport Music, Inc. v. Still N the Water Publ’g, 327 F.3d

 472, 480 (6th Cir. 2003), the Sixth Circuit formerly adopted the “stream of commerce plus”

 approach set forth in the Supreme Court’s plurality decision in Asahi Metal Indus. Co., Ltd. v.

 Superior Court, 480 U.S. 102 (1987). The Supreme Court had previously found that due process



                                                   10
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 13 of 16 PAGEID #: 888




 requires more than “mere foreseeability or awareness” that a product might find its way into the

 forum’s marketplace. Id. at 111-12. The plaintiff must also demonstrate:

         an intent or purpose to serve the market in the forum State, for example, designing
         the product for the market in the forum State, advertising in the forum State,
         establishing channels for providing regular advice to customers in the forum
         State, or marketing the product through a distributor who has agreed to serve as
         the sales agent in the forum State.

 Id. at 112.

         Indeed, this “plus” requirement is critical to guaranteeing that a foreign defendant may be

 constitutionally haled into court. The federal Due Process Clause demands, in part, that the

 defendant engage in “some overt actions connecting the defendant with the forum state.”

 Bridgeport Music, 327 F.3d at 478-79 (citation omitted). “Purposeful availment is something

 akin to a deliberate undertaking to do or cause an act or thing to be done in [the forum state] or

 conduct which can be properly regarded as the prime generating cause of the effects resulting in

 [the forum state], something more than passive availment of [the forum state’s] opportunities.”

 Id. at 478 (citation and internal quotations omitted) (brackets in original). Without such a

 showing, defendants with no connections to the forum, as is the case here, risk being dragged

 into court based on “random, fortuitous, or attenuated contacts, or of the unilateral activity of

 another party or a third person.” Id. (citation and internal quotations omitted).

         Since Bridgeport Music was issued almost two decades ago, both the Sixth Circuit and

 this Court have repeatedly applied the “stream of commerce plus” approach when addressing

 personal jurisdiction. See, e.g., Palnik v. Westlake Entm’t, Inc., 2009 U.S. App. LEXIS 19417, at

 *5 (6th Cir. 2009); Smith v. Home Depot USA, Inc., 2008 U.S. App. LEXIS 19858, at *9 (6th

 Cir. 2008); Dolce & Gabbana Trademarks S.R.L. v. TXT Enters., 2016 U.S. Dist. LEXIS 30262,

 at *6 (S.D. Ohio 2016); Alig-Mielcarek v. Jackson, 2014 U.S. Dist. LEXIS 8569, at *12-13 (S.D.



                                                  11
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 14 of 16 PAGEID #: 889




 Ohio 2014) (Sargus, J.); Roll v. Dimension Films, L.L.C., 2006 U.S. Dist. LEXIS 4667, at *11-15

 (S.D. Ohio 2006). In fact, just last month the Sixth Circuit reaffirmed this approach in Parker,

 2019 U.S. App. LEXIS 27902, at *16-17 (citing Asahi and stating that “[u]nder that theory, for a

 defendant to purposefully avail himself of the privilege of acting within a forum state, he must

 do more than merely place a product into the stream of commerce.”).

        The Sixth Circuit’s decision in Smith v. Home Depot is particularly relevant. There, a

 German defendant had designed a defective ladder and created a U.S. manufacturing and

 distribution subsidiary to sell the ladder nationally. 2008 U.S. App. LEXIS 19858, at *3-4.

 Specifically, there was a licensing agreement to sell the ladders in “North and South America.”

 Id. at *3. Not surprisingly, the president of both companies testified that he knew the ladders

 would likely be marketed and sold in the United States, including the forum state of Tennessee.

 Id. at 10. But even here, the Sixth Circuit dismissed the case because the foreign defendant had

 not “purposefully availed” itself of personal jurisdiction in that particular forum. Id. at *10-11.

 The defendant “surely placed the product in the ‘stream of commerce,’ but there is nothing more

 here to show that [the company] purposefully directed the ladders toward” Tennessee. Id. at *11.

        The same holds true in the instant case. This Court’s reliance on Plaintiff’s claim that

 AMLLC and DIL “released [PFAS] into the world” was made in clear error. Nowhere does Mr.

 Hardwick, his counsel, or this Court cite to any facts that would justify exercising jurisdiction

 under the “plus” factor. Both companies submitted affidavits explicitly denying, inter alia, that

 they have had any contact with Ohio, such as never having distributed, sold, or advertised PFAS

 products directly to Ohio consumers over the past 40 years. See Doc. #69-1, #82-1. In fact,

 AMLLC does not even design or make products, a fact that appears to have been completely lost

 in this analysis. And if cases like Home Depot are any indication, even if there were evidence



                                                  12
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 15 of 16 PAGEID #: 890




 that AMLLC and DIL knew that PFAS products or substances would likely end up in Ohio,

 personal jurisdiction would still not exist. Simply placing PFAS “into the world” is not enough.

        This Court should, therefore, reconsider its decision denying AMLLC’s and DIL’s

 motions to dismiss, and apply, as the Sixth Circuit requires, the “stream of commerce plus”

 approach.

                                         CONCLUSION

        Based on the foregoing reasons, this Court should grant the Motion to Reconsider and

 dismiss all claims against AMLLC and DIL for lack of personal jurisdiction.


 Dated: October 28, 2019


                                                     Respectfully submitted,


  /s/ Theodore M. Grossman                              /s/ Eric P. Gotting
  Theodore M. Grossman (0037591)                        Eric P. Gotting
  (Trial Attorney)                                      Admitted Pro Hac Vice
  Jones Day                                             Keller and Heckman LLP
  250 Vesey Street                                      1001 G Street NW, Suite 500 West
  New York, NY 10281                                    Washington, D.C. 20001
  Phone: (212) 326-3939                                 Phone: (202) 434-4100
  Facsimile: (212) 755-7306                             Facsimile: (202) 434-4646
  tgrossman@jonesday.com                                gotting@khlaw.com


  James R. Saywell (0092174)                            Ronald S. Kopp (0004950) (Trial Attorney)
  Jones Day                                             Jessica A. Lopez (0090508)
  North Point                                           Roetzel & Andress
  901 Lakeside Avenue East                              222 South Main Street, Suite 400
  Cleveland, Ohio 44114-1190                            Akron, OH 44308
  Phone: (216) 586-3939                                 Phone: (330) 849-6644
  Facsimile: (216) 579-0212                             Facsimile: (330) 376-4577
  jsaywell@jonesday.com                                 rkopp@ralaw.com
                                                        jlopez@ralaw.com

  Counsel for Daikin Industries, Ltd.                   Counsel for Archroma Management LLC


                                                13
Case: 2:18-cv-01185-EAS-EPD Doc #: 131 Filed: 10/28/19 Page: 16 of 16 PAGEID #: 891




                                       PROOF OF SERVICE


        I hereby certify that on the 28th day of October, 2019, the foregoing Motion to

 Reconsider was filed electronically through the Court’s CM/ECF system. Notice of this filing

 will be sent to all parties by operation of the Court’s electronic filing system.




                                                    /s/ Eric P. Gotting
                                                    Eric P. Gotting




                                                   14
